Epperson, the plaintiff, brought his action for damages against the First National Bank of Reform, joining counts for false imprisonment and for malicious *Page 13 
prosecution. After the court had sustained demurrers to counts 3 and 5, plaintiff amended his complaint by striking the remaining counts, and then took a nonsuit, as the judgment entry recites, "on account of the adverse ruling of the court with respect to the demurrers to counts 3 and 5, and gives notice of appeal to the Supreme Court." The evident purpose of the plaintiff was to bring the rulings against his counts 3 and 5 into review in this court, as provided by section 3017 of the Code, and we find no sufficient reason for holding that he has failed of his purpose. True, the combined effect of the court's ruling and the plaintiff's motion to strike was to eliminate his complaint but plaintiff was in no worse case than he would have been had his complaint contained only the counts against which the demurrers were leveled, in which case he would have had — and so did have — the alternative of pleading over or appealing, as provided by section 3017 of the Code.
Counts 3 and 5 are for false imprisonment. The defendant is a corporation, and the allegation in both counts is that "defendant's servant, agent, or employee, while engaged within the line and scope of his employment, unlawfully caused," etc. It is argued on behalf of the trial court's ruling that the allegation of the counts is not sufficient to charge defendant; that the action for damages for false imprisonment is in trespass (Rich v. McInerny, 103 Ala. 345, 15 So. 663, 49 Am. St. Rep. 32; O'Neal v. McKinna, 116 Ala. 606, 22 So. 905), and hence in such case it is necessary to allege further that the defendant corporation authorized, aided in the commission of, or ratified the wrongful act, citing Southern Bell Telephone Co. v. Francis, 109 Ala. 224, 19 So. 1, 31 L.R.A. 193, 55 Am. St. Rep. 930; Southern Ry. Co. v. Hanby,166 Ala. 641, 52 So. 334. The sufficient answer to this argument, we think, is that corporations are responsible civilly, the same as natural persons, for wrongs committed by their servants or agents in the course of their employment. Southern Car  Foundry Co. v. Adams, 131 Ala. 147, 168,32 So. 503; Jordan v. A. G. S., 74 Ala. 85, 49 Am. Rep. 800. Many other cases to the same effect might be cited. Nor is it necessary to the liability of the principal in a case of false imprisonment that the agent's authority should be expressly conferred or that the act complained of should have been ratified. Authority is implied from the agent's relation to his principal, the nature of his employment, and the mode in which he is permitted to conduct the business. Robinson v. Greene,148 Ala. 434, 43 So. 797. In the line of his assigned duties, the agent stands in the place of the corporation. Louisville  N. v. Whitman, 79 Ala. 328. The cases cited by appellee hold nothing to the contrary. It results that the ruling of the trial court against the counts in question was error.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.